Citation Nr: 0812702	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  03-18 269 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection of residuals of 
frostbite of the feet.  

2.  Entitlement to service connection of residuals of 
syphilis.  

3.  Entitlement to service connection of rheumatoid 
arthritis.

4.  Entitlement to service connection of a cervical spine 
disability. 

5.  Entitlement to service connection of a lumbar spine 
disability.

6.  Entitlement to service connection of "foot fungus".

7.  Entitlement to service connection of "jock itch".

8.  Entitlement to service connection for birth defects of 
the veteran's child.  

9.  Whether or not new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim of entitlement to service connection of 
generalized anxiety disorder.  

10.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection of a lung condition.  

11.  Entitlement to non-service connected pension benefits.  

12.  Entitlement to automobile or adaptive equipment or for 
adaptive equipment only.  
  

REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION


The veteran served on active duty from April 1968 until 
November 1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   



Procedural history

The veteran has filed numerous claims of entitlement to VA 
benefits over the years.  Following is the procedural history 
which is relevant to this appeal. 

In an October 1998 decision, the Board denied the veteran's 
claims of entitlement to service connection of a lung 
condition, a nervous condition and a veteran's claim of 
entitlement to service connection for his son's birth 
defects.  

In November 1998, the RO received the veteran's initial 
claims of entitlement to service connection for frostbite of 
the feet, residuals of syphilis, rheumatoid arthritis, foot 
fungus and tinea cruris and his request to reopen his 
previously denied claims.  The RO issued rating decisions in 
February 2001 and January 2002 which denied each of these 
claims.  The veteran disagreed with the rating decisions and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2003.

In May 2002, the veteran's claim of entitlement to a non-
service connected pension was denied.  The veteran filed a 
timely notice of disagreement in October 2002.  For reasons 
that are unclear, a Statement of the Case was not issued 
until March 2007.   The veteran perfected a substantive 
appeal as to that issue in April 2007.   

In October 2002, the RO received the veteran's claim of 
entitlement to service connection of a back condition.  In 
June 2004, the RO received the claim of entitlement to 
service connection for disability of the cervical spine.  A 
November 2005 RO rating decision denied the veteran's claims.  
The veteran disagreed with that decision.  His appeal as to 
those issues was perfected by the timely submission of a 
veteran's substantive appeal (VA Form 9) in April 2006.

In November 2006, the RO received the veteran's claim of 
entitlement to automobile and adaptive equipment and 
entitlement to adaptive equipment only.  
In a March 2007 decision, the RO denied the veteran's claim.  
In April 2007 correspondence, the veteran expressed his 
disagreement with the March 2007 decision.  

The issues of entitlement to service connection of 
generalized anxiety disorder, whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection of a lung condition, entitlement to non-service 
connected pension benefits, entitlement to automobile or 
adaptive equipment and entitlement to specially adaptive 
equipment  
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

In June 2003, the veteran submitted a claim of entitlement to 
service connection of residuals of fractures of the right 
wrist, right index finger, right fourth finger and ribs. In 
November 2005, the veteran submitted claims of entitlement to 
compensation under 38 U.S.C.A. § 1151 for shoulder and back 
conditions he claims were incurred during a VA examination in 
December 2004.  The RO has yet to adjudicate those claims.  
These matters are referred to the RO for appropriate action.    

In a communication dated April 11, 2007, the veteran stated, 
without elaboration: "There was a clear and unmistakable 
error in the Board decision."  This bare statement does not 
constitute a valid claim of clear and unmistakable error 
[CUE].  
Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  See also 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" 
allegations are insufficient]. 

The veteran and his representative are referred to 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. 
(2007). The Board intimates no outcome with respect to any 
CUE motion brought by or on behalf of the veteran.

A review of the veteran's contentions indicates that the 
veteran's son was quite ill at birth and that he currently 
receives some manner of SSA compensation.  Additionally, at 
the time of the veteran's January 2005 VA examination he 
indicated that his son was mentally retarded.  The veteran 
may be attempting to assert a claim of entitlement to 
recognition of his son as a helpless child on the basis of 
permanent incapacity for self-support upon attaining the age 
of eighteen. See 38 C.F.R. § 3.356 (2007).  See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996) [VA is required to 
construe liberally all submissions by a claimant].  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not indicate that any residuals of frostbite exist.  

2.  The competent and probative medical evidence of record 
does not indicate that any residuals of syphilis exist.

3.  The competent and probative medical evidence of record is 
against a finding that rheumatoid arthritis, a lumbar spine 
disability, a cervical spine disability, tinea pedis, or 
tinea cruris are related to the veteran's military service.  

4.  The veteran did not serve in Vietnam.  

5.  The veteran's claim of entitlement to service connection 
for an anxiety disorder was denied by the Board in an 
unappealed October 1998 decision.

6.  Since the October 1998 Board decision, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been received.




CONCLUSIONS OF LAW

1.  A disability which manifests as residuals of frostbite of 
the feet was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002);  38 C.F.R. § 3.303 (2007).  

2.  A disability which manifests as residuals of syphilis was 
not incurred in or aggravated by service.  38 U.S.C.A § 1110 
(West 2002);  38 C.F.R. § 3.303 (2007).  

3.  Rheumatoid arthritis was not incurred in or aggravated by 
service, nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

4.  A disability of the lumbar spine to include degenerative 
disc disease was not incurred in or aggravated by service, 
nor may it be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

5.  A disability of the cervical spine to include 
degenerative disc disease was not incurred in or aggravated 
by service, nor may it be presumed to be.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

6.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A § 1110 (West 2002);  38 C.F.R. § 3.303 (2007).  

7.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A § 1110 (West 2002);  38 C.F.R. § 3.303 
(2007).  

8.  The claim for service connection of birth defects of the 
veteran's child is without legal merit.  38 U.S.C.A. § 1803 
(West 2002); 38 C.F.R. § 3.814 (2007); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

9.  The October 1998 Board decision which denied service 
connection for an anxiety disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

10.  Since the Board's October 1998 decision, new and 
material evidence has been received, and so the veteran's 
claim of entitlement to service connection for a nervous 
condition is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA as it impacts the service connection claims.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case. 
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  
However with respect to the veteran's request to reopen his 
previously denied claim of entitlement to VA benefits for his 
son's birth defects, as set out below there is no legal basis 
for that entitlement.  

In Manning v. Principi, 16 Vet. App. 534 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. See VAOGCPREC 5-2004.  Accordingly, 
the VCAA is inapplicable to this claim.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

This standard applies only to initial claims of entitlement 
for service connection.  Another standard exists with respect 
to requests to reopen previously denied claims based upon the 
receipt of new and material evidence.  That standard will be 
set forth where appropriate below. 

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated 
February 12, 2001 and December 15, 2006.  He received a 
separate VCAA letter in December 10, 2004 pertaining to his 
service connection of lumbar and cervical spine disabilities.  

In those letters, the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  

The VCAA letters specifically informed the veteran that for 
records he wished for VA to obtain on his behalf he must 
provide an adequate description of the records as well as 
authorization for records not held by the Federal government.  
Additionally, the letters specifically informed the veteran 
of the criteria of a successful claim of entitlement to 
service connection.  The February 2001 and December 2004 
letters also notified the veteran of the criteria for the 
establishment of service connection.  

The February 2001 VCAA letter specifically notified the 
veteran "If there is any additional evidence which you would 
like to have considered in your claim, please submit this 
evidence or submit it and we will attempt to obtain it on 
your behalf."  See the February 2001 letter, page 2.  The 
December 2004 letter contained a similar request at page 1 
and the December 2006 contained an additional request on page 
3.   This complies with the requirements of 38 C.F.R. § 3.159 
(b) in that the RO informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO. 

Regarding the veteran's request to reopen his claim of 
entitlement to service connection of an anxiety disorder, the 
veteran did not receive adequate VCAA notice as contemplated 
by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
However, as will be set out in detail below, the Board has 
determined that new and material evidence has been received.  
Accordingly, the claim will be re-opened and the veteran's 
lack of receipt of notice as contemplated by the Court in 
Kent is moot.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.   Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claims have been denied based on a lack 
evidence as to elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.  The veteran 
received specific notice concerning elements (4) and (5) in a 
March 2006 letter and again in a November 2007 letter pages 
9-10.   

Moreover, regarding elements (4) and (5), degree of 
disability and effective date, these are rendered moot via 
the RO's denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The duty to assist does not, however, attach to a claim to 
reopen unless and until the claim has been reopened based on 
the submission of new and material evidence. 
See 38 U.S.C.A. § 5103A (West 2002).

With respect to the remaining issues, the Board finds that 
all relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained.  
The veteran's available service medical records,  VA 
treatment records, available private treatment records and 
several lay statements have all been obtained.  The veteran 
was afforded a VA Compensation and Pension (C&P) examination 
in December 2004.  

The Board acknowledges that the veteran has asserted that his 
service medical records are incomplete.  Essentially he 
contends that portions of his records have been misfiled with 
other unnamed soldiers or with records of relatives of the 
veteran who were serving in the military around the same time 
that the veteran was in the service.    

A thorough review of the veteran's records does not provide 
any indication aside from the veteran's contentions that the 
veteran's records are incomplete.  The Board acknowledges 
that the veteran has submitted the lay statement of L.K. 
indicating a discrepancy in the veteran's service personnel 
records, specifically, that L.K. remembers, now some forty 
years hence, that the veteran was incorrectly identified as 
an "expert" instead of as a "marksman" in his service 
records.  However, even if such a minor mistake was made on a 
record which is manifestly in the file,  that does not 
suggest that any records are missing.  

As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet.App. 470, 
472 (1992); see also Counts v. Brown, 6 Vet.App. 473, 478-79 
(1994).  Such is the case here.  Accordingly, VA is not 
obligated to obtain and review the records of other variously 
identified service members who may not wish to have their 
records disclosed.  

The Board additionally acknowledges that due to the passage 
of time, certain of the veteran's private medical records are 
no longer available.  The veteran has been made aware of the 
unavailable records.  In response to that notice he provided 
a statement of I.K., RN.  Additionally, certain records have 
not been requested because the veteran has not provided VA 
with properly executed authorizations.  On page 2 of the 
December 15, 2006 VCAA letter on page the veteran was 
specifically advised "We must have one form filled out for 
each doctor/hospital with the complete address, dates of 
treatment and the disability that you were treated for."  
[Emphasis as in the original].  The veteran has not provided 
any further authorizations for private records which conform 
to the instructions provided.  

In general, VA's duty to assist generally includes obtaining 
records from Social Security Administration (SSA) records.  
The RO made two attempts to obtain the veteran's SSA records. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
In September 2005, SSA informed VA that it did not have any 
of the requested records for the veteran.  Accordingly, in 
October 2005 the RO made an official finding of 
unavailability.  Based upon this record, the Board finds that 
additional attempts to obtain these records would be futile.  
See Counts and Gobber, both supra; see also Porter v. Brown, 
5 Vet. App. 233, 237 (1993).  
 
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran requested a videoconference 
hearing.  However, by January 2008 correspondence, the 
veteran's representative withdrew the veteran's hearing 
request.  See 38 C.F.R. § 20.704(e) (2007).  

Accordingly, the Board will proceed to a decision on the 
merits as to nine of the issues on appeal.
 

1.  Entitlement to service connection of residuals of 
frostbite of the feet.  

2.  Entitlement to service connection of residuals of 
syphilis.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

In the interest of economy, a common discussion of these 
issues will be presented.  

The veteran is seeking entitlement to service connection of 
residuals of frostbite of the feet and residuals of syphilis.  
It is undisputed that the veteran was exposed to cold 
conditions and also that he was diagnosed with syphilis 
during service.  
However, service connection may not be granted unless a 
current disability exists. See Rabideau, supra.  

The veteran was afforded a VA examination in December 2004 in 
order to determine whether any residuals of the frostbite and 
syphilis existed.  The examiner reviewed the veteran's claims 
folder, including service records, VA medical records, 
private treatment records.  Based upon the veteran's medical 
records and the physical examination, the examiner determined 
that there were no current residuals of cold injury or of 
syphilis.  

There is no competent medical evidence of record to the 
contrary.  The veteran's VA treatment records and the private 
treatment records associated with his claims folder do not 
show any diagnosis of or treatment for residuals of either 
condition.  In particular, the veteran's June 2006 VA 
treatment "problem list" noted six ongoing medical 
conditions but was pertinently negative for any mention of 
residuals of cold injury or syphilis.  

To the extent that the veteran himself believes that he 
suffers from current residuals of cold injury to the feet or 
syphilis, it is now well established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494- 5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish a current disability.  

Thus, there is no competent medical evidence which 
establishes that the veteran has any residuals of cold injury 
of the syphilis infection.  Because the record contains no 
competent medical evidence establishing any current 
disability due to cold injury residuals of residuals of 
syphilis, service connection is not warranted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  

Accordingly, the claim fails on this basis.  The benefits 
sought on appeal are accordingly denied.  

3.  Entitlement to service connection of rheumatoid 
arthritis.

4.  Entitlement to service connection of a cervical spine 
disability. 

5.  Entitlement to service connection of a lumbar spine 
disability.

Analysis

Because all three claims pertain to disabilities which have 
been diagnosed as arthritis, for the sake of economy, a 
common discussion will be presented.  
In the interest of clarity, a Hickson analysis will be 
employed.  

Concerning element (1), current disability, the veteran has 
been diagnosed with rheumatoid arthritis, a cervical spine 
disability to include degenerative disc disease of the 
cervical spine and a lumbar spine disability to include 
degenerative disc disease of the lumbar spine.  See a 
December 1999 treatment record from Dr. S.H. Current 
disability has been established s to these three claimed 
disabilities.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board will address each in turn.  

The veteran's service medical records are pertinently 
negative for any finding consistent with arthritis of any 
kind or any diagnosed disability of the spine.  With respect 
to the one year presumptive period found in 38 C.F.R. § 
3.309(a), the evidence of record does not include a diagnosis 
of arthritis, lumbar spine disability or cervical spine 
disability during the one year presumptive period after 
service.  In that regard, the veteran himself does not 
contend that he sought treatment for any of these conditions 
during this time, stating that he sought mental health 
treatment only.  

The Board notes that the veteran received treatment for low 
back pain in July 1969.  No specific diagnosis was made, and 
the problem evidently resolved without further treatment or 
complaint.  That is, the veteran subsequently sought medical 
treatment for other conditions on four occasions without 
mentioning back problems, and his September 1969 report of 
medical history does not contain any indication of any back 
trouble.  Physical examination was normal.  Accordingly, the 
evidence of record indicates that the July 1969 complaint of 
back pain was an acute and transitory event, with no disease 
being found in service, then or thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence]. 
Moreover, the veteran did not in fact complain of back 
problems for years after service, not merely at his 
separation physical examination.        

Accordingly, Hickson element (2), in-service incurrence of 
disease, to include during the one year presumptive period 
after service, is not satisfied as to any of the three 
claimed conditions.  Turning to in-service incurrence of 
injury, the service medical records are pertinently negative 
for any injury, and the veteran has not himself described any 
specific injury.  Accordingly, Hickson element (2) is not met 
as to injury.  These three claims fail on that basis.
 
Although the criteria for entitlement to service connection 
have already not been met, in the interest of completeness, 
the Board will discuss the remaining Hickson element, medical 
nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide in the 
alternative]. 

With respect to medical nexus, in December 2004, the veteran 
was afforded a VA compensation and pension examination.  The 
VA examiner determined that the veteran's rheumatoid 
arthritis did not have its onset during service.  
Additionally, she determined that the veteran's cervical and 
lumbar spine disabilities were more likely than not a 
consequence of a 1976 industrial accident, several years 
after service.  

There is no competent medical evidence to the contrary.  The 
veteran's private treatment records do not indicate or 
suggest that the rheumatoid arthritis began during the 
veteran service or within one year after service.  
Additionally, to the extent that any source is noted for the 
veteran's back complaints in the post-service medical 
records, these conditions are attributed to the 1976 post-
service accident.  See, e.g., June 1979 VA treatment records.  
These findings are congruent with a November 1976 VA 
examination report contained in the veteran's claims folder.  

To the extent that the veteran has attributed his rheumatoid 
arthritis, cervical spine condition or lumbar spine condition 
to service, as noted above, the veteran is not a source of 
competent medical evidence on this point.  See Espiritu, 
surpa.  

Hickson element (3), medical nexus is not satisfied and the 
claims also fail on that basis.  

Accordingly, the criteria for entitlement to service 
connection are not met as to the veteran's claims of 
entitlement to service connection of rheumatoid arthritis, a 
lumbar spine condition or a cervical spine condition.  A 
preponderance of the evidence is against each of these 
claims.  The benefits sought on appeal are therefore denied.  



6.  Entitlement to service connection of "foot fungus".

7.  Entitlement to service connection of "jock itch".

Analysis

The veteran is seeking entitlement to service connection of 
"foot fungus" and "jock itch".  

With respect to Hickson element (1), current disability, the 
December 2004 VA medical examination indicated a finding of 
tinea pedis.  Tinea cruris was also diagnosed by the December 
2004 VA examiner.  Current disability is therefore shown. 

Moving to element (2), in-service incurrence of disease or 
injury, with respect to disease the veteran's service medical 
records show no treatment for tinea pedis or any other 
condition of the skin of the veteran's feet during service.  
With respect to injury, cold exposure has been conceded by 
VA.  Accordingly, in-service incurrence of injury has 
arguably been satisfied with respect to tinea pedis.  

The veteran's service medical records establish that he 
suffered intermittent groin rashes.    Therefore, element (2) 
has been established as to tinea cruris.  

Finally, moving to medical nexus, there is of record only one 
competent and probative source of medical evidence regarding 
the relationship between the events of the veteran's service 
and his claimed skin disorders.  The December 2004 VA medical 
examiner determined that the it was more likely than not that 
the veteran's tinea pedis and tinea cruris was a consequence 
of immuno suppression caused by his rheumatoid arthritis 
therapy.  Rheumatoid arthritis is not service-connected, 
service connection having been denied by the RO and by the 
Board in this decision, above.  

The veteran has presented no competent medical evidence which 
indicates or even suggests that his tinea pedis or tinea 
cruris is related to his military service or any event 
therein.  The veteran has been accorded ample opportunity to 
submit such evidence; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support  claims for VA benefits].  As has been discussed 
above, the veteran's own opinion as to nexus is entitled to 
no weight of probative value.  See Espiritu, supra; see also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, medical nexus is not established.  The claims 
fail on that basis.  

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
"foot fungus" and "jock itch".  The benefits sought on 
appeal are accordingly denied.  

8.  Entitlement to VA benefits for birth defects of the 
veteran's child.  

The veteran is seeking entitlement to compensation for birth 
defects he asserts have afflicted his son.  The veteran's 
claim was originally denied in a 1990 rating decision that 
the veteran did not appeal.  That decision is now final.  
38 U.S.C.A. § 7104 (West 2002).  However, rather than discuss 
at length the claim based on the matter of receipt of new and 
material evidence (of which there is none), the Board 
believes that this claim should be denied as a matter of law.  
As will be discussed immediately below, there is no basis 
under the law to support compensation for birth defects based 
on the veteran's contentions.  

Specifically, the veteran contends that his son has suffered 
from arthritis and other diseases as a consequence of his own 
alleged exposure to "mustard gas" during basic training, or 
in the alternative are a result of the veteran's in-service 
infection with syphilis.       


In certain very limited circumstances, the law provides for 
compensation for birth defects incurred by the children of 
service members.  See 38 U.S.C.A. § 1802 et seq. (West 2002).  
However, the law applies only in the event that a child of a 
Vietnam veteran is found to suffer from spina bifida.  See 
also 38 C.F.R. § 3.814 (2007).  It is uncontroverted that the 
veteran did not serve in Vietnam, and he does not so contend.  
Moreover, the evidence of record does not indicate that the 
veteran's son has spina bifida.  

There is no other legal provision which would apply.  
Therefore, for the reasons set out above, there is no legal 
basis upon which to award compensation for birth defects of 
the veteran's son as a result of any event of the veteran's 
service.  
The veteran's appeal must be denied as  a matter of law.   
See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

9.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection of generalized anxiety 
disorder.  

Pertinent law and regulations

In general, Board decisions which are not timely appealed are 
final.  
See 38 U.S.C.A. § 7104 (West 2002) 38 C.F.R. § 20.1100 
(2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)]. The veteran filed his claim to reopen 
in November 1998, prior to this date.  Therefore, the earlier 
version of the law, which is stated in the paragraph 
immediately below, is applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veterans injury or disability, even where it would not be 
enough to convince adjudicators to grant a claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

The veteran is seeking service connection of a psychiatric 
disorder.  Essentially he contends that the stress of service 
and several verbal altercations with various people during 
service or the stress of his infection with syphilis during 
service causes him to develop a psychiatric condition.  

This matter was denied by an unappealed October 1998 Board 
decision.  Evidence on file at the time of the Board's 
decision in October 1998 consisted of the veteran's service 
medical records, including the report of his September 1969 
service separation examination; private medical records and 
statements, dated from September 1975 through February 1990; 
VA medical records, dated from November 1976 through 
September 1983; and a statement from the veteran's former 
landlady, received in January 1990.  Although his former 
landlady reported that the veteran was treated for his 
"nerves" in November 1969 (the month after he left 
service), there was no medical evidence of any psychiatric 
problems until the mid-1970s.  That is to say, that current 
disability had been established but in-service incurrence of 
disease or injury and a relationship between the psychiatric 
disability and the veteran's service had not been 
established.   

The Board's decision is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

The evidence submitted since the veteran's prior final denial 
includes a September 2002 statement of Dr. R.K. indicating 
that he diagnosed the veteran with depression and insomnia in 
November 1969.  Clearly, the September 2002 statement of Dr. 
R.K. is new as it was not previously of record.  It is 
material in that it seeks to establish that the veteran 
suffered from a mental health disability immediately upon his 
return from service.  This statement may provide a basis for 
establishing chronicity of the veteran's mental health 
problem.  See 38 C.F.R. § 3.303(b) (2007).  As such, it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, the Board finds that new and material evidence has 
been submitted and on that basis the matter is reopened.  

Additional comments

As was alluded to in connection with the Board's VCAA 
discussion above, at this juncture the standard of review 
changes.  In addition, and significantly in this case, VA's 
duty to assist comes into play.  For reasons which will be 
expressed in greater detail below, the Board believes that a 
medical examination and nexus opinion must be obtained.




ORDER

Entitlement to service connection of residuals of frostbite 
of the feet is denied.  

Entitlement to service connection of residuals of syphilis is 
denied.  

Entitlement to service connection of rheumatoid arthritis is 
denied.

Entitlement to service connection of a cervical spine 
disability is denied. 

Entitlement to service connection of a lumbar spine 
disability is denied.

Entitlement to service connection of "foot fungus" is 
denied.

Entitlement to service connection of "jock itch" is denied.

Entitlement to VA benefits for birth defects of the veteran's 
child is denied.  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection of generalized 
anxiety disorder is reopened.  To that extent only, the 
appeal is allowed.  


REMAND

The veteran is seeking several additional benefits.  For the 
reasons set out immediately below, the Board has determined 
that remand is in order.  

9.  Entitlement to service connection of generalized anxiety 
disorder. 

The Board has reopened the veteran's claim of entitlement to 
service connection for a psychiatric disability. After having 
carefully considered the matter, and for reasons expressed 
immediately below, the Board believes that this claim must be 
remanded for further evidentiary development.

In January 2005 the veteran was referred for a VA 
compensation and pension examination.  At that time anxiety 
with opioid dependence was diagnosed.  
The veteran's history of syphilis was noted, as was his 
contention that the syphilis led to his "nervous 
condition".  The examining psychologist initially indicated 
that the veteran's anxiety was at least as likely as not 
related to alleged psychological harassment during service.  
[The veteran has asserted that he had several altercations 
during service, although none is reflected in the official 
record.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).]    

The VA examiner acknowledged this insufficiency and issued a 
June 2005 addendum opinion, concluding that it was not at 
least as likely as not that the veteran's current psychiatric 
complaints are related to service.  No reasons and bases for 
this conclusion was provided.  The failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  This opinion thus carries little weight of probative 
value.  Additionally, the impact of the September 2002 
statement of Dr. R.K. indicating the immediate post-service 
diagnosis was not discussed.  

Under such circumstances, a medical examination and medical 
opinion are necessary in order to identify the nature and 
etiology of the veteran's claimed psychiatric disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).



10.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection of a lung condition.  

As discussed above, during the course of the claim the Court 
issued a significant decision concerning adequate VCAA in new 
and material evidence claims, Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

A review of the veteran's claims folder indicates that 
although amplified VCAA notice was supplied in the November 
2007 VCAA letter, this only notified the veteran that he 
needed to supply new and material evidence of an in-service 
incurrence of a lung disease but did not notify him that he 
also would need to provide evidence of a relationship between 
that disease, his current condition and service.  
Accordingly, he has not received notice which complies with 
the Court's guidance in Kent.   

The matter is remanded so that the veteran may be provided 
with a corrected notice.  

11.  Entitlement to non-service connected pension benefits.  

The veteran is seeking entitlement to non-service connected 
pension benefits.  As noted by the RO in the March 2007 SSOC, 
the veteran meets all the criteria for establishment of 
entitlement to the benefit except that he has had earnings in 
excess of the maximum annual pension rate.  

The most current information on that point dates back to 
December 2005, nearly three years ago.  He veteran has more 
recently indicated, in essence, that his financial 
circumstances have worsened.  He specifically indicated that 
he would have to file for bankruptcy.     

Accordingly, the Board finds that current financial 
information should be obtained from the veteran.  

12.  Entitlement to automobile or adaptive equipment or 
adaptive equipment only.  
  
As noted in the Introduction, the veteran filed a timely 
Notice of Disagreement as to the RO's March 2007 denials of 
this claim.  A statement of the case addressing these matters 
has not yet been issued.  Accordingly, the Board must remand 
the matter to correct this procedural deficiency.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) [where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claims to the agency of original 
jurisdiction so that a SOC may be issued].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:


1.  VBA should send a corrective VCAA 
notice pursuant to Kent, advising the 
veteran that evidence of an in-service 
incurrence of disease and competent 
medical evidence of a relationship between 
the veteran's military service and his 
lung condition should be submitted in 
order to reopen his previously denied 
claim of entitlement of service connection 
of a lung condition.  

2.  VBA should schedule the veteran for an 
examination by a psychiatrist.  The claims 
folder should be available for review in 
conjunction with the examination. 
The psychiatric examiner should provide 
diagnoses for the veteran's psychiatric 
disability(ies) and render an opinion as 
to whether or not it is at least as likely 
as not that any diagnosed psychiatric 
disability is related to his military 
service.  A report of the examination 
should be prepared and associated with the 
veteran's VA claims folder. 

3.  VBA should request in writing that the 
veteran provide VA with a financial status 
report or similar documentation which 
provides current financial information 
showing his countable household income for 
VA purposes. 

4.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should 
readjudicate the issue of the veteran's 
claim of entitlement to automobile and 
adaptive equipment or adaptive equipment 
only.  If the claim remains denied, VBA 
should a statement of the case, along with 
notification of his appeal rights.  
Additionally, VBA must readjudicate the 
other issues remaining on appeal.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared, and the veteran and 
his representative should be provided an 
appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


